 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KASEY F. HOFFMAN,                                   No. 2:15-cv-1558 JAM KJN P
11                        Plaintiff,
12            v.                                          ORDER
13    LASSEN ADULT DETENTION
      FACILITY, et al.,
14
                          Defendants.
15

16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 14, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Defendant has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations filed September 14, 2018 are adopted in full; and
 3        2. Defendant’s motion to consolidate 15-1526 and 1558 for trial (ECF No. 127) is denied.
 4

 5
     Dated: October 2, 2018                       /s/ John A. Mendez
 6
                                                  HONORABLE JOHN A. MENDEZ
 7                                                UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
